Bell, Chief Judge.
This is an appeal from an order granting a motion to set aside a judgment. This order is not a final judgment. *665Finch v. Kilgore, 120 Ga. App. 320 (170 SE2d 304). There is no certificate of immediate review nor has this court granted an application for an appeal under Code Ann. § 6-701 (a) 2 (A). The appeal is premature and must be dismissed.
Submitted April 6, 1976
Decided May 17, 1976.
William L. Skinner, for appellant.
L. A. Antinoro, for appellees.

Appeal dismissed.


Clark and Stolz, JJ., concur.